Petition by Attorney General for writ of supersedeas denied and temporary stay dissolved 19 July 2001. Motion by defendant to dismiss the appeal for lack of substantial constitutional question allowed 19 July 2001. Petition by Attorney General for discretionary review pursuant to G.S. 7A-31 allowed 19 July 2001 for the limited purpose of remand to the North Carolina Court of Appeals for reconsideration in light of State v. Lucas. Petition by defendant for discretionary review pursuant to G.S. 7A-31 dismissed as moot 19 July 2001.